EXHIBIT 3.3 Colorado Secretary of State Date and Time: 05/04/201211:03 A.M. ID Number: 20021010602 Document Number: 20121255423 Amount Paid: $25.00 Articles of Amendment filed pursuant to §7-90-301, et seq. and §7-80-209 of the Colorado Revised Statutes (C.R.S.) ID number:20021010602 1.Entity name: ART DESIGN, INC. (If changing the name of the limited liability company, indicate name BEFORE the name change) 2.New Entity name:ROCKDALE RESOURCES CORPORATION (if applicable) 3.Use of Restricted Words (if any of these □“bank” or “trust” or any derivative thereof □“credit union”□“savings and loan” □“insurance, “casualty, “mutual, or “surety” 4.Other amendments, if any, are attached. 5. If the amendment provides for an exchange, reclassification or cancellation of issued shares, the attachment states the provisions for implementing the amendment. 6. If the corporation’s period of duration as amended is less than perpetual, state the date on which the period of duration expires: (mm/dd/yyyy) OR If the corporation’s period of duration as amended is perpetual, mark this box:x 7.(Optional) Delayed effective date: (mm/dd/yyyy) 8.Name(s) and address(es) of the individual(s) causing the document to be delivered for filing:HartWill (Last)(First)(Middle)(Suffix) 1624 Washington St. (Street name and number or Post Office Box information) Denver CO80203 (City)(State)(Postal/Zip Code) (Province – if applicable)(Country – if not US)
